Citation Nr: 1132622	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-00 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired anxiety disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for diabetes mellitus, to include as a result of herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy, to include as a result of herbicide exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, diabetes mellitus, and peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative medical evidence of record reveals that the Veteran does not have an acquired anxiety disorder, to include PTSD.


CONCLUSION OF LAW

Service connection for an acquired anxiety disorder, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for an acquired anxiety disorder, to include PTSD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated July 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.

The July 2006 notice also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any additional, outstanding treatment records for VA to obtain.  The Board finds that the record contains sufficient evidence to make a decision on the Veteran's claim.

VA's duty to assist also includes the duty to provide a VA examination when the there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination in March 2008 relating to his claim.  The March 2008 VA examination report reflects that the examiner had an opportunity to review the entire claims file, including all of the relevant service treatment records, and to personally elicit a history from the Veteran and examine him.  The examiner also provided a clear rationale for her conclusions.  Based thereon, the Board finds the March 2008 VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty in the Air Force from July 1968 to June 1972, including two tours in Vietnam.  Specifically, the Veteran's service personnel records reflect that he was stationed at the Tan Son Nhut Air Base from September 1969 to September 1970, see AF Form 7, and at the Da Nang Airfield from June 1971 to June 1972, see Air Force Commendation Medal.

The Veteran asserts that he incurred an acquired anxiety disorder, to include PTSD, as a result of his stressors involving base attacks (rocket fire) when he was stationed at the Da Nang Airfield (between June 1971 and June 1972).  The Veteran reported on a July 2007 stressor statement that while he was stationed on base in Da Nang, the base was constantly under rocket fire attack from the enemy, and that on one occasion in July 1971, there were direct hits on three barracks resulting in several airmen catching on fire and several deaths.  He reported that "we found the bodies burnt to a crisp."  He also reported that there were several sniper attacks on the Da Nang base when he was stationed there, and that when snipers died on the barbed wire fence, their bodies would be left there for several days until eaten by dogs.  He also reported that he was stationed at Da Nang during the Easter Offensive, during which he reports that the base came under enemy attack and required Marines being brought in to fight off the enemy.  The Veteran stated in his stressor statement that because of the constant enemy fire on the base, he was afraid for his life on a daily basis.

The Board acknowledges that the RO based its denial of the Veteran's claim, in part, on the fact that there was no evidence that the Veteran himself participated in combat in Vietnam.  The Board notes, however, that a report listing the chronology of US Air Force base enemy attacks in Vietnam reflects that, while the Veteran was stationed at the Da Nang Airfield, it came under attack by the enemy (stand-off) on 16 dates, including on July 5, 1971, on which particular date five men were killed in action and 38 were wounded in action, which is consistent with the Veteran's account.  Also, the Board acknowledges that the Veteran submitted an article apparently dated February 9, 1972 entitled "Viet Cong Rockets Blast Da Nang," which article reports that 10 Americans were wounded at the Da Nang Airfield by enemy fire.  The Board also acknowledges photographs submitted by the Veteran of a building with a hole in the roof that the Veteran reports had been hit by a rocket in February 1972 and that was located only a few yards from the front door of his barrack.  Consistent with the article and photos submitted by the Veteran, the report of USAF base attacks in Vietnam reflects that on February 9, 1972, the Da Nang air base was attacked by the enemy (standoff, 28 rounds), and that 10 men were wounded in action.  In addition, the Board notes that the above report also reflects that while the Veteran was stationed at Tan Son Nhut Air Base (from September 1969 to September 1970), it came under attack once in December 1969, resulting in five men being wounded in action.  In light of all of this evidence tending to corroborate the Veteran's accounts of enemy base attacks while he served in Vietnam, the Board finds that the Veteran's stressors have been sufficiently verified.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 38 C.F.R. § 3.304(f) (providing, in certain cases, that a veteran's lay report of fear of hostile fire or activity, in and of itself, may be sufficient to establish a PTSD stressor so long as it is consistent with the circumstances, conditions, or hardships of his service and so long as the veteran is diagnosed with PTSD based on the claimed stressor).

As the Board finds that the Veteran's claimed stressors have been sufficiently established, the Board will turn to the question of whether the Veteran has an acquired psychiatric disorder, to include PTSD, as a result of the established stressors.

In this regard, the March 2008 VA examination report reflects that the Veteran reported his experiences while stationed in Da Nang and in Saigon (at Tan Son Nhut air base) involving the bases coming under enemy fire, including the particular experience (in July 1971) in Da Nang when three barracks received direct hits, several men caught on fire, and the Veteran reported that he came to their aid and put the fire out on several men.  He also reported small arms fire around the perimeter of the base, and that he saw two Vietnamese men die trying to gain entry to the base.  The Veteran reported experiencing sleep disturbances, hypervigilance (including from fire crackers, cars back firing, and helicopters), mood disturbances that impact his interpersonal functioning, and panic attacks.  He reported never having been married, but being in a romantic relationship with a woman for around 30 years, but that this relationship was strained and that the only reason why she was with him was for financial reasons and that she had no place to go.  He reported that he worked as a civilian supply tech at Tinker Air Force base for almost 30 years, and also that he owned a small music store for about 30 years.  The examiner noted that the Veteran had a history of a heart attack and that due to a lack of treatment at that time, he was currently suffering from complications.  The examiner also noted that the Veteran presented walking with a cane very slowly and demonstrating very heavy breathing.  The examiner noted that the Veteran's affect was flat, his mood was depressed, his facial expressions ranged from flat to sad, and that the Veteran admitted that he did not have much to live for.  The examiner also noted that the Veteran's answers to some questions were "very vague" or "evasive due to a lack of details."  The examiner recorded diagnoses of major depression, recurrent, chronic, mild to moderate symptoms.  The examiner opined that while the Veteran experienced major episodes (stressors) in service, he did not meet the diagnostic criteria for PTSD.  The examiner further opined that the Veteran's current depression was due to his chronic health problems.  The examiner went on to note that the Veteran's symptoms of sleep disturbances, mood disturbances including irritability, and hyper startle responses were all attributable to his depression, and that his panic attacks were attributable to anxiety over his past heart attack.  The examiner even reiterated that "again, the Veteran's symptoms could best be explained by his chronic health problems."  

The Board acknowledges that there are varying opinions regarding whether or not the Veteran has a current diagnosis of an anxiety disorder, to include PTSD.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a clinician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the clinician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

As shown above, the March 2008 VA examiner opined that the Veteran does not have PTSD meeting the diagnostic criteria, and no anxiety disorder was diagnosed by the examiner (and the examiner related the Veteran's reported anxiety to his history of a heart attack).  In that regard, the Board finds the opinion of the March 2008 VA examiner to be the most probative evidence of record (as to whether the Veteran has an anxiety disorder, to include PTSD).  The examiner's opinion in based on a review of the entire claims file, an interview of the Veteran, and a thorough examination, and the examiner provided a detailed rationale for her opinion.

The Board acknowledges that one June 2007 private treatment record from Dr. M.R. reflects that the Veteran reported symptoms of panic attacks, and that he recorded a diagnosis of PTSD.  The Board notes that this treatment record reflects no other symptomatology reported by the Veteran, and no further detail with regard to Dr. M.R.'s diagnosis of PTSD.  As this treatment record does not even reflect that the Veteran reported all of the symptoms necessary to support a diagnosis of PTSD under the DSM-IV, and as this record is extremely brief as compared to the detailed evaluation and reasoning provided in the March 2008 VA examination report, the Board finds that the opinion of the VA examiner is by far more probative.

The Board has also considered the Veteran's reports as to his psychiatric symptomatology.  Certainly, he is competent to describe such symptoms, to include symptoms of anxiety or panic, and to that extent, his reports of his symptoms are entitled to some probative weight.  However, as a layperson, he is generally not capable of opining on matters requiring medical knowledge, to include attributing his symptoms to a particular anxiety disorder such as PTSD as defined by the DSM-IV criteria.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, again, with regard to whether the Veteran has an acquired psychiatric disorder, to include PTSD, the Board finds the opinion of the VA examiner by far more probative.

Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran has an acquired anxiety disorder, to include PTSD.  Therefore, there may be no service connection for PTSD.  See Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The Board acknowledges that certain recent VA treatment records and private treatment records reflect diagnosed depression, and that the March 2008 VA examiner recorded a diagnosis of major depression, and, in that regard, the Board has considered the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  See VA Treatment Records, March 2007, October 2007; Private Treatment Record, November 2005.  The Board notes, however, that the Veteran has never asserted that his diagnosed depression was related to service, and there is no evidence in the claims file tending to link the Veteran's depression to service.  Therefore, even if the Board were to recharacterize the issue on appeal even more broadly to include any acquired psychiatric disorder, service connection for depression would not be warranted because there is no evidence tending to link the Veteran's depression to service.  Rather, as shown above, the March 2008 VA examiner opined that the Veteran's depression was a result of his chronic health conditions, which opinion is not contradicted by any evidence of record.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired anxiety disorder, to include PTSD, and the benefit-of-the-doubt rule provided in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired anxiety disorder, to include PTSD, is denied.


REMAND

A.  Hearing Loss and Tinnitus

The Veteran claims that he incurred bilateral hearing loss and tinnitus as a result of acoustic trauma in service in Vietnam.  See Notice of Disagreement, November 2007.  After a thorough review of the Veteran's claims folder, the Board finds that additional development is necessary prior to the adjudication of the Veteran's claims.

As discussed in detail above, the Veteran served two tours in Vietnam, and the Veteran asserts that he was exposed to acoustic trauma in Vietnam.  Specifically, the Veteran reported in a November 2007 statement that when he was stationed in Saigon (i.e., at Tan Son Nhut air base), his living quarters were right next to a helicopter pad.  He reported that when he was stationed at the Da Nang Airfield during his second tour (from June 1971 to June 1972), he worked and slept in a warehouse by the perimeter of the base and at the foot of Freedom Hill and Happy Valley where F-4 and A-7 aircraft were taking off and landing and flying over the warehouse everyday (and that occasionally a B-52 that had been damaged would land there).  He also reported that his base in Da Nang was hit by enemy fire regularly.  As discussed above, chronological reports of enemy attacks on Air Force bases in Vietnam reflect that both the Tan Son Nhut and Da Nang air bases were attacked by enemy fire when the Veteran was stationed there.  In addition, the Board finds the Veteran's reported acoustic trauma from aircraft to be credible.  Therefore, acoustic trauma is conceded in this case.

The Veteran's May 1968 induction examination report reflects pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
0
0
0
0

The Veteran's May 1972 separation examination report reflects puretone thresholds as follows:




Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
10
5
15
15
10
20
LEFT
10
15
25
20
10
15

The Veteran submitted a November 2007 private audiological evaluation report that reflects diagnosed mild to moderately-severe sensorineural hearing loss bilaterally, and that the Veteran had reported experiencing a "cricket-like sound" in his left ear.  The Board also acknowledges that the Veteran is competent to report symptoms of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran has not been provided with a VA examination relating to his claims for bilateral hearing loss or tinnitus.  As noted above, VA's duty to assist includes providing a veteran with a medical examination when the record (1) contains competent evidence that the veteran has a current disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) evidence indicating that the disability is related to service or a service-connected disability, but (4) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the above evidence of a current bilateral hearing loss disorder and tinnitus, the fact that acoustic trauma is conceded, and in light of the fact that, as shown above, the Veteran's puretone thresholds increased between the time of induction and separation, the Board finds that a remand is necessary to provide the Veteran with a VA audiological examination relating to his claimed bilateral hearing loss and tinnitus.

B.  Diabetes Mellitus

The Veteran is also seeking entitlement to service connection for diabetes mellitus.  He asserts that he incurred diabetes mellitus as a result of exposure to Agent Orange while serving in Vietnam.  See Statement, June 2006; Claim, June 2006.  After a thorough review of the Veteran's claims folder, the Board finds that additional development is necessary prior to the adjudication of the Veteran's claim.

As discussed above, the Veteran's service personnel records reflect that he served two tours in Vietnam between 1968 and 1972.  In that regard, the Board notes that a veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  As the Veteran is shown to have served in country in Vietnam, herbicide exposure is presumed.

In the case of a veteran who was exposed to an herbicide agent in service, 38 C.F.R. § 3.309(e) lists certain diseases for which presumptive service connection may be granted even though there is no record of such disease during service.  See 38 C.F.R. § 3.307(a) (2010).  These diseases listed in 38 C.F.R. § 3.309(e) for which presumptive service connection may be granted based on herbicide exposure include diabetes mellitus.

The Board acknowledges that the September 2006 RO decision reflects that the Veteran's claim was denied based on the lack of evidence of a current diagnosis of diabetes mellitus (although exposure to herbicides was conceded).  Subsequently, however, private treatment records from Dr. M. R. associated with the claims file reflect diagnosed "pre-diabetes, exercise and diet controlled."  See PTR, June 2007; see also PTR, November 2005 (glucose intolerance).  The Board notes that the duty to assist includes providing a VA examination when the evidence tends to indicate that symptoms of a disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Because recent private treatment records tend to indicate that the Veteran may have a current diabetes mellitus condition, and because herbicide exposure is conceded in this case and diabetes mellitus is a presumptive condition listed in 38 C.F.R. § 3.309(e), the Board finds that a remand is necessary to provide the Veteran with a VA examination relating to his claim.

C.  Peripheral Neuropathy

The Veteran is also seeking entitlement to service connection for peripheral neuropathy of the upper extremities, to include as a result of herbicide exposure.  After a thorough review of the Veteran's claims folder, the Board finds that additional development is necessary prior to the adjudication of the Veteran's claim.

The Veteran asserts that he incurred peripheral neuropathy of his upper extremities as a result of exposure to Agent Orange while serving in Vietnam.  See Informal Claim, July 2007.  As discussed above, herbicide exposure is presumed in this case.  As noted above, in the case of a veteran who was exposed to an herbicide agent in service, 38 C.F.R. § 3.309(e) lists certain diseases for which presumptive service connection may be granted even though there is no record of such disease during service.  See 38 C.F.R. § 3.307(a) (2010).  These diseases listed in 38 C.F.R. § 3.309(e) for which presumptive service connection may be granted based on herbicide exposure include acute and subacute peripheral neuropathy.  Note (2) to 38 C.F.R. § 3.309(e) provides that "acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  In that regard, the Board notes that there is no evidence of any peripheral neuropathy for several years post-service.  Nevertheless, the Board acknowledges that the Veteran is not precluded from proving entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).  In that regard, the Board acknowledges a June 2007 private treatment record from Dr. M.R. that reflects that the Veteran complained of paresthesias and pain in his forearms and thumbs bilaterally and dropping things, and that a diagnosis of "history of neuropathy of the arms, etiology uncertain," was recorded.

In this particular case involving conceded herbicide exposure in Vietnam, a diagnosis of prediabetes, and complaints of bilateral arm paresthesias and a diagnosed history of peripheral neuropathy, the Board finds that a remand is necessary so that the Veteran may be provided with a VA examination to address the nature and etiology of the Veteran's claimed peripheral neuropathy.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, the Board notes that the June 2007 private treatment record reflecting diagnosed peripheral neuropathy reflects that the Veteran reported that he was being treated by another physician for his complaints of paresthesias and pain in his forearms and thumbs.  Therefore, the Board finds that the RO should request that the Veteran complete a Form 21-4142 authorizing VA to obtain these records.

The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's VA treatment records dated from February 2008 to present and associate them with the claims file.  If any of these records are found to be unavailable, please make a notation of such in the claims file.

2.  After the above development has been completed, schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, and conducting a thorough audiological examination, and identifying the nature of the Veteran's hearing loss and tinnitus, the examiner should render an opinion as to whether it is at least as likely as not that any (a) hearing loss disability and (b) tinnitus diagnosed on examination is related to the Veteran's service.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran's hearing loss and/or tinnitus is not related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After the above development in paragraph (1) has been completed, schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of his claimed diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether the Veteran has a current diabetes mellitus disorder (please note that exposure to herbicides has been conceded).  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the Veteran is not found to have a current diabetes mellitus disorder, please explain the rationale for such opinion.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Obtain any outstanding private treatment records dated from June 2006 to present relating to the Veteran's claimed peripheral neuropathy of the upper extremities (per the reference by Dr. M.R. in the June 2007 private treatment record).  To that end, provide the Veteran with a Form 21-4142 and request that he complete the form identifying any outstanding private treatment records for VA to obtain relating to his claim.

5.  After the above development in paragraphs (1) and (4) have been completed, schedule the Veteran for a VA examination with to determine the current nature and the etiology of his claimed peripheral neuropathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current peripheral neuropathy condition had its onset in service, or is otherwise related to service (please note that exposure to Agent Orange is conceded).  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the Veteran is not found to have peripheral neuropathy that is related to service, please explain the rationale for such opinion, and if the Veteran is shown to have diagnosed diabetes mellitus, please provide an opinion as to whether any peripheral neuropathy found on examination is secondary to his diabetes.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Then, readjudicate the Veteran's claims.  If his claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


